Citation Nr: 1118241	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for pedophilia.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for obsessive compulsive disorder.

4.  Entitlement to service connection for anger management.

5.  Entitlement to a permanent and total rating for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.

The issue of entitlement to a permanent and total disability rating for nonservice-connected pension purposes is addressed in the Remand portion of the decision below and is remanded to RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's pedophilia is the product of intentional wrongdoing with wanton and reckless disregard of its probable consequences.

2.  The Veteran does not have posttraumatic stress disorder (PTSD) due to his military service, and a diagnosis of PTSD based on an independently verifiable inservice stressor is not shown.

3.  The evidence of record does not show a current acquired psychiatric disorder, including obsessive compulsive disorder, due to the Veteran's military service.

4.  Anger management is not a disability.



CONCLUSIONS OF LAW

1.  The Veteran's pedophilia was the result of his own willful misconduct.  38 U.S.C.A. §§ 105(a), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301(b) (2010).  

2.  PTSD was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

3.  A psychiatric disorder, to include obsessive compulsive disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Anger management is not a disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's March 2006 and June 2006 letters to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letters informed the Veteran of what evidence was required to substantiate his claims for service connection, and notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  The RO's March 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO's March 2006 and June 2006 letters effectively satisfied the notice requirements with respect to the issues being adjudicated in this decision.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.    

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that a VA medical examination is not needed in order to adjudicate this case.  As noted in more detail below, the Veteran's pedophilia is found to be the result of his own willful misconduct.  Consequently, disability compensation is not payable for this condition.  38 U.S.C.A. §§ 105(a), 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.301(b) (2010).  As for his PTSD and obsessive compulsive disorder claims, there is no current evidence of either condition.  As for his claim concerning anger management, the Board finds this to be course of action, as opposed to an injury or disease resulting in disability.  Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A.  Pedophilia

The Veteran has filed a claim seeking service connection for pedophilia.  A review of his service personnel records reveals that he pled guilty to the charge of attempted indecent liberties with a child in December 1990, and this conviction led to his eventual discharge from the service.  

The law provides that no compensation shall be paid for a disability that is a result of the Veteran's own willful misconduct.  See 38 U.S.C.A. §§ 1110, 1131.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. 3.1(n).  A November 1991 intake evaluation noted that the Veteran acknowledged that he sexually fondled a 2 year-old child.  The Veteran reported feeling ashamed of the crime he committed, and readily admitted guilt.  The Veteran also indicated that he did not know why he did it, but that there was some sense of excitement over the fact that it was forbidden behavior.  Accordingly, the Veteran is shown to have committed this inservice act deliberately or intentionally with a wanton and reckless disregard of its probable consequences.  Service treatment records show on psychiatric examination the diagnosis was personality disorder, not otherwise specified with dependent, passive-aggressive, and obsessive compulsive features.  The examiner stated that the Veteran did not meet the criteria for a pedophile.

Post service records reflect that the Veteran was again convicted of charges of aggravated criminal sodomy with a child under 14 years old in 2000.  Treatment reports indicate that the victim was his eight year old step-daughter who reported that sexual intercourse had occurred and that the abuse occurred over a period of time.  Current medical treatment reports reveal diagnoses of pedophilia.  

The Veteran's pedophilia is the result of his own willful misconduct.  38 C.F.R. § 105(a); 38 C.F.R. § 3.301(b).  Consequently, disability compensation is not payable.  

B.  PTSD & Obsessive Compulsive Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims has held that

[w]here it is determined, through recognized military citations or other supportive evidence, that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  Furthermore, if the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2009), with 75 Fed. Reg. 39843 (2010).

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

In this case, other than the Veteran's contentions, the record contains no evidence of a diagnosis of PTSD or obsessive compulsive disorder at any time during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also McClain v. Nicholson, 21 Vet. App. 319.  Without a current showing of PTSD or obsessive compulsive disorder, service connection is not warranted for either condition.

The Board acknowledges that the Veteran has been diagnosed with a personality disorder, not otherwise specified, with compulsive antisocial, narcissistic features on multiple occasions during the course of this appeal.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Personality disorders are considered congenital or developmental defects, and they are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, service connection cannot be established for the Veteran's personality disorder, not otherwise specified, with compulsive antisocial, narcissistic features.  

The preponderance of the evidence is against the Veteran's claims for service connection for PTSD and obsessive compulsive disorder.  See 38 U.S.C.A. § 5107(b).  A diagnosis of obsessive compulsive disorder is not shown.  Moreover, the Veteran does not have PTSD due to his military service, and a diagnosis of PTSD based on an independently verifiable inservice stressor is not shown.  38 C.F.R. § 3.304(f).  Accordingly, service connection for PTSD and obsessive compulsive disorder is not warranted.

C.  Anger Management

The Veteran filed a claim seeking service connection for anger management.  Anger management is not a disability.  Entitlement to compensation is limited to disability from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131.  Accordingly, service connection is not warranted for anger management.  

To the extent the Veteran may be claiming an acquired psychiatric disorder, involving manifestations of anger, the evidence of record does not show such a disorder due to the Veteran's military service.  Accordingly, this claim is denied.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


ORDER

Service connection for pedophilia is denied.

Service connection for PTSD is denied.

Service connection for obsessive compulsive disorder is denied.

Service connection for anger management is denied.


REMAND

The Veteran is seeking entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A nonservice-connected disability pension is payable to a Veteran who served for 90 days or more during a period of war and is permanently and totally disabled due to nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  Permanent and total disability will be deemed to exist when an individual is unemployable as a result of disabilities that are reasonably certain to continue throughout the remainder of the life of the person.  38 U.S.C.A. § 1502 (West 2002). 

Total and permanent disability may be determined on the basis of the objective "average person" or subjective "unemployability" tests, or on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17 (2010); see Brown v. Derwinski, 2 Vet. App. 444 (1992) (providing an analytical framework for application in pension cases).  Under 38 C.F.R. § 4.15, permanent total disability occurs when there is a schedular rating total of 100 percent pursuant to the schedule of ratings or when one of the following conditions exist: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden.  A finding of permanent and total disability based solely on "objective" criteria requires rating each disability under the appropriate Diagnostic Code of the VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular evaluation for pension purposes.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
 
Under the "subjective" criteria a Veteran may establish permanent and total disability for pension purposes by establishing he has a lifetime impairment precluding employability.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  This is accomplished by meeting the percentage requirements of 38 C.F.R. § 4.16, which set forth that total disability will be assigned when (1) there is one disability ratable at 60 percent or more; or (2) if there are two or more disabilities, at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  When these percentages are met, a total disability will be assigned upon a showing the Veteran is unable to secure and follow substantially gainful employment by reason of his disability.  
 
Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but has other factors which make him unemployable, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extra-schedular basis.  38 C.F.R. §§ 3.321 (b)(2), 4.17(c). 
 
After reviewing the Veteran's claims folder, the Board concludes that the RO has not provided the Veteran with notice of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio, 16 Vet. App. at 183.  Under these circumstances, the RO must provide the Veteran with proper notice concerning his claim of entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran, and his representative, with the appropriate notice letter concerning his claim seeking entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken above, the RO must then re-adjudicate the issue remaining on appeal.  If the issue remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


